                        Exhibit 10.18

 

 


FIFTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT



THIS FIFTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of March 10, 2011, is made and entered into among
CARDTRONICS USA, INC. and CARDTRONICS, INC. (the "Clients") and WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Wells Fargo").

R E C I T A L S:

A.            Clients and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of July 20, 2007 (as modified or amended from time to time,
the "Agreement").

B.            Pursuant to the Agreement, Wells Fargo has agreed to provide to
Clients Cash, not to exceed the Maximum Available Amount, for use in the Covered
Machines.

C.            Clients have requested that Wells Fargo increase the Maximum
Available Amount to $600,000,000 and, subject to and on the terms and conditions
of this Amendment, Wells Fargo is willing to so do.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, intending to be legally
bound:

ARTICLE I



Definitions

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement. 

ARTICLE II



Amendment

Section 2.1

Maximum Available Amount.  Section II.C. is amended and restated in its entirety
to read as follows:

"Maximum Amount of Cash to be Supplied.  Notwithstanding anything in this
Agreement to the contrary, the aggregate total of Cash to be provided by Wells
Fargo under this Agreement shall at no time during the term hereof exceed
$600,000,000, which amount includes the sum of (x) all Cash with Armored
Carriers, (y) Cash in Covered Machines, and (z) all



 

 

 

 

 

--------------------------------------------------------------------------------

 

payments owed by Servicers, including any amount to be reimbursed by way of
credit to the Settlement Accounts in immediately available funds, net of all
adjustments, chargebacks, representations and other corrections to all
transactions under the Servicing Agreements (the "Maximum Available
Amount").  At no time other than between January 15 and March 31 of each year
("Tax Season") shall Cash inside any Covered Machine exceed $160,000.  During
Tax Season, at no time shall Cash inside any Covered Machine exceed $300,000."

Section 2.2



Conditions Precedent

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent: 

(a)

Clients and Wells Fargo shall have executed and delivered this Amendment; and

(b)

Clients shall have provided to Wells Fargo such other and further documents and
instruments, if any, as Wells Fargo may reasonably request.

(c)



Representations and Warranties; Acknowledgments

Each of the parties represents and warrants to the others that (i) the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite action on its part; and (ii) it is in compliance with the terms
and agreement contained in the Agreement applicable to it.

(d)



General Provisions

Section 2.3

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

Section 2.4

Facsimile Signatures.  Delivery by fax of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

Section 2.5

Section Headings.  The section headings in this Amendment are for purposes of
reference only and shall not limit or effect any of the terms hereof.



-  2  -

 

--------------------------------------------------------------------------------

 

Section 2.6

Costs and Expenses.  Clients, jointly and severally, agree to reimburse Wells
Fargo on demand for all costs and expenses incurred by Wells Fargo in connection
with preparation, negotiation and delivery of this Amendment, including, without
limitation, all the reasonable fees and disbursements of Wells Fargo's legal
counsel.

Section 2.7

Successors and Assigns.  This Amendment is binding upon and shall inure to the
benefit of parties hereto and their respective successors and assigns, subject,
however, to the requirements of Section XIV.D. of the Agreement.

Section 2.8

Governing Law.  The Governing Law shall govern this Amendment and the
interpretation thereof.

Section 2.9

Entire Agreement; Modification.  This Amendment constitutes the entire agreement
between Wells Fargo and Clients relating to the subject matter hereof and may
not be changed orally, but only by written instrument signed by both
parties.  There are no restrictions, promises, warranties, covenants, or
undertakings relating to the subject matter of this Amendment other than those
expressly set forth or referred-to herein.  Nothing in this Amendment alters or
impairs the Agreement except for the amendments specifically provided herein.

[Balance of Page Intentionally Left Blank.   Signature Page Follows]





-  3  -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.

CARDTRONICS USA, INC.




By: /s/ Chris Brewster                                                
            Name: Chris Brewster
            Title: Chief Financial Officer

WELLS FARGO BANK , NATIONAL ASSOCIATION



By: /s/ John Kallina                                                
            John Kallina
            Vice President

 

CARDTRONICS, INC.

By:
            /s/ Chris Brewster                                    
            Name: Chris Brewster
            Title: Chief Financial Officer

 

 

 

 



-  4  -

 

--------------------------------------------------------------------------------